DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 3-6, 8-11, 13-23 are pending. 
Response to Amendment
With respect to Claim Objection, Applicant’s amendments have overcome each and every objection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 23, the limitation “[t]he device of claim 1” is indefinite, because the limitation lacks antecedent basis. Claim 1 is a method claim. 

Response to Arguments
Applicant's arguments filed on March 16, 2022 have been fully considered but they are not persuasive. 
1) Applicant made an argument that nothing was identified by the examiner within Kacyvenski and Depietro that teaches or suggest comparing at least one numerical descriptor derived from the second signal and at least one numerical descriptor derived from the second biological signal to the reference data to identify an impairment indicator as recited in independent claim 1. 
This argument has been considered, but is not persuasive. 
	Para. [0040] was relied on previously to disclose that at least one numerical descriptor derived from the second signal related to movement and at least one numerical descriptor derived from the second biological signal to the reference data to identify an impairment indicator. 
	Para. [0040] discloses that “at least one measurement of at least one of: (a) acceleration data representative of an acceleration proximate to the portion of the individual, and (b) physiological data representative of a physiological condition of the individual” were obtained using at least one sensor component” and that “the analyzer can be configured to quantify, based on the at least one measurement of the at least one sensor component and the degree of the conformal contact, a performance parameter indicative of at least one of: a throw count, a pattern matching, a symmetry, a movement magnitude, a grip intensity, a kinetic link, and a readiness to return to play”. 
	The listed performance parameters from para. [0040] are also shown in Table 1. The last two columns of Table 1 show that for some of the example performance both accelerometer and EMG sensors are used. Data from accelerometer reads on “at least one numerical descriptor derived from the second movement signal” and data from EMG sensor reads on “at least one numerical descriptor derived from the second biological signal”. 
Para. [0040] further discloses a comparison of the parameter to a preset performance threshold value provides an indication of the performance of the individual.
compares to baseline”. Para. [0168] also discloses that “EMG data can be used to detect relative improvements to determine rehabilitation status of injured leg” and “[p]erformance and accompanying motion can be tracked over time to determine rate of improvement”. 
Para. [0182] also discloses that “a baseline can be computed based on measurements from a first conformal sensor device and used to determine ‘symmetry’”, “[a] measurement of baseline activation levels (magnitude) can be used to determine the individual’s strength”, and “a measure of baseline accelerations (magnitudes) can be used to determine the individual’s gait”. Table 1 also further discloses each type of data compared to the baseline. 
These disclosures read on the claimed limitation in discussion. 
2) Applicant made an argument that nothing was identified by the examiner within Kacyvenski and Depietro that teaches or suggests “wherein the movement sensor is housed in a housing comprising a component of personal protection equipment worn by the worker for an occupation, wherein the PPE comprises a high-visibility vest, a harness, a hard hat” as recited in independent claim 1. Applicant argued that while Kacyvenski’s conformal sensing devices substantially conform to a surface of an individual that can provide tightly-coupled sensing, Depietro’s generic helmet is not form-fitting. Applicant considers helmet as not conforming to the outline of the body or fit snugly so that the shape of the body is clearly visible. 
This argument has been considered but is not persuasive. 
Kacyvenski discloses that at least one conformal sensor device can be disposed on or otherwise coupled to a portion of a head (para. [0089]). 

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the movement sensor into a housing comprising a component of PPE, wherein the PPE is a hard hat. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski et al. (US 2015/0019135), hereinafter “Kacyvenski”, in view of DePietro et al. (US 2014/0163704), hereinafter “DePietro”.
Re Claim 1, Kacyvenski discloses a method comprising: 
during a first time window, measuring a first movement signal related to movement of a worker with a movement sensor associated with the worker, and measuring a first biological signal of the worker with a biological sensor attached to the worker (para. [0011], the preset performance threshold value is determined using data indicative of a prior performance of the individual; [0012], [0082], the preset performance threshold value is determined using at least one measurement from a second sensor component that substantially conforms to a surface of a second portion of the individual; para. [0139], a performance threshold can be set based on a preset amount of imparted energy and/or level of HIC; para. [0020], [0040], [0132], the indication of the individual's performance may be quantified based on a computed imparted energy and/or a HIC, and data indicative of a physiological condition of the individual, such as but not limited to a blood pressure, a heart rate, an electrical measurement of the individual's tissue, or a measurement of a device proximate to the individual's body (including an accelerometer, a gyro, a pressure sensor, or other contact sensor); para. [0226], [0260] discloses types of biological sensors including an EEG; para. [0225] discloses different sensors such as EEG can be used with set of microcontrollers, communications and/or memory modules); 
electronically storing at least one numerical descriptor derived from the first movement signal and at least one numerical descriptor derived from the first biological signal as reference data for the worker (para. [0101], memory of the storage device can be used to store the measured data indicative of motion and/or physiological data according to the principles described in the reference; para. [0113], the device stores the indication of the performance of the individual; para. [0011], [0139], the preset performance threshold value is determined using data indicative of a prior performance of the individual, where the performance is based on imparted energy and/or a HIC, and data indicative of a physiological condition of the individual); 

comparing at least one numerical descriptor derived from the second movement signal and at least one numerical descriptor derived from the second biological signal to the reference data to identify an impairment indicator (fig. 3, para. [0111], block 302, the processing unit quantifies a parameter indicative of at least one of an imparted energy and a head-injury-criterion, based on the at least one measurement, para. [0083] discloses how the head-injury-criterion is measured, Para. [0112], in block 303, the processing unit compares the parameter to a preset performance threshold value to provide an indication of the performance of the individual; para. [0094] discloses measuring rehabilitation, physical therapy, athletic training, athlete monitoring, performance improvement; para. [0104] discloses that the processor 107 can categorize the quantitative measure of the performance of the individual relative to at least one predetermined threshold. For example, the device may indicate that a football or baseball player is to be benched or a worker may not report back to work if the analyzed data does not meet a performance threshold value; para. [0141], HIC index is monitored to measure likelihood of head injury for a construction workers, athletes, and etc.; para. [0157] discloses that performance monitoring can 
Kacyvenski discloses that the preset performance threshold value is determined using data indicative of a prior performance of the individual (para. [0011]) but does not explicitly mention that the first time window occurs during a training activity comprising a series of prescribed movements performed by the worker. 
However, Kacyvenski further discloses that standard reference measurements can be taken while conformal sensor system is mounted on a portion of a subject, where each condition can be repeated to generate reproducibility data (para. [0244]). Kacyvenski discloses that subjects can be measured for a period of time while performing a sequence of activities/movement, e.g., sit down, walk, hand movements, athletic activity, physical therapy movements, or any other movement described below (para. [0246]), which reads on “a training activity comprising a series of prescribed movements performed by the worker”. The reference measurements can be analyzed to provide information indicative of the desired performance of the individual, including the physical condition of the subject, the efficacy of a treatment or therapy being performed on the subject, the subject’s readiness for physical activity or exertion, or proper physical condition for a sport or other exercise (para. [0247]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kacyvenski, by configuring the first time window to occur during a training activity comprising a series of prescribed movements performed by the worker, as taught by disclosure in different part of 
Kacyvenski discloses that the biological sensor and the movement sensor can be incorporated into form-fitting apparel including, but not limited to gloves, shirts, cuffs, pants, sporting apparel, shoes, socks, under garments, etc. (para. [0205]). Kacyvenski also discloses that a communication module may be integrated with the sensor device, where the communication module and the analyzer can be disposed in a device incorporated into clothing, or a device incorporated into protective equipment (para. [0119]). Kacyvenski also discloses various locations the sensor systems can be placed in fig. 17A, which includes head location (para. [0231], [0007], a head, para. [0226], [0260] discloses types of biological sensors including an EEG). 
Kacyvenski is silent regarding the movement sensor is housed in a housing comprising a component of personal protection equipment (PPE) worn by the worker for an occupation, wherein the PPE comprises a vest, a harness, or a hard hat. 
However, DePietro discloses system, apparel, and method for identifying performance of workout routines (title). DePietro discloses that motion and/or position sensors may be provided by position, acceleration or gyroscopic sensors (para. [0041]). DePietro discloses that medical sensors are also used such as EMG and heart rate sensors (para. [0041]). DePietro teaches that the sensors are built into, attached to, disposed on, or placed within apparel. Examples of apparel including gloves, shirts, caps, helmets, pads (such as football pads) (para. [0042], claim 20, said set of sensors are disposed on exercise apparel selected from helmets, protective pads – “helmet” reads on hard hat). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kacyvenski, by adding the movement sensor housed in a housing to a component of personal protection equipment (PPE) worn by the worker for an occupation, wherein the PPE comprises, a high-visibility vest, a harness, or a hard hat, as taught by DePietro, because such a modification is the result of 
Additionally, the above modification would have been obvious to try. More specifically, DePietro’s helmet is one of predictable and ascertainable group of similar features, which are: handwear, footwear, clothing, headwear, neckwear, shoes, socks, compression wear, gym shorts, gloves, sections of gloves, thumb straps, finger straps, shirts, sleeves, straps, eyeglasses, earphones, earbuds, headsets, hearing aids, earpieces for one ear or both, hats, caps, helmets, pads (such as football pads), bands including armbands, wristbands, headbands, etc., belts, and the like. The group addresses the design need and/or other recognized problem of having a movement sensor built into, attached to, disposed on, or placed within any of these items in order to measure the user’s movement signal with a reasonable level of success. Therefore, it would have been obvious to try to modify Kacyvenski to include DePietro’s helmet to include the movement sensor, since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  
Re Claim 3, Kacyvenski discloses collecting location information and using the location information as a second factor to identify the impairment indicator (para. [0249], location using GPS, [0133]).  
Re Claim 4, Kacyvenski discloses thatthattghat the impairment indicator is indicative of at least one of mental impairment, visual impairment and physical impairment (para. [0094] discloses measuring 107 can categorize the quantitative measure of the performance of the individual relative to at least one predetermined threshold. For example, the device may indicate that a football or baseball player is to be benched or a worker may not report back to work if the analyzed data does not meet a performance threshold value; para. [0141], HIC index is monitored to measure likelihood of head injury for a construction workers, athletes, and etc.; para. [0157] discloses that performance monitoring can be used to determine the correct time that a pitcher should be removed from the game and replaced, preventing or reducing the risk of injury; para. [0168] discloses the system can be used for an individual having a lack of symmetry naturally or an injury (e.g., an athlete having a strained right calf), para. [0178] discloses that sometimes an individual does not notice an injury with the injury during athletic activity or other occupation. Example systems, methods, and apparatus according to the principles described herein provide a platform to independently assess motion and behavior; para. [0250]).  
Re Claim 5, Kacyvenski discloses that the biological sensor is at least one of an electrocardiography, electroencephalography, electromyography, galvanic skin response, pulse oximeter, pressure transducer, photo resister, and thermistor sensors (para. [0233], EEG, EKG, EMG, para. [0240], EMG, ECG).  
Re Claim 6, Kacyvenski discloses that the biological signal is at least one of heart rate, respiratory rate, body temperature, skin conductance, sweat rate, neural activity and muscle activity (para. [0132], [0133]).    
Re Claim 8, Kacyvenski discloses that the movement sensor is at least one of: an accelerometer, a gyroscope, a piezoelectric vibration sensor, a geographical positioning sensor and a magnetic switch (para. [0132], [0133]).  
Re Claim 9, Kacyvenski discloses that the movement of the worker during the first time window is walking (para. [0250], table I, [0246], subjects can be measured for a period of time while performing a sequence of activities/movement such as walk).  
Re Claim 10, Kacyvenski discloses that when the impairment indicator is detected, at least one of a local alarm and a remote alarm is triggered (para. [0163], para. [0003], [0014], [0015], [0087], [0106], [0107], [0149], discloses different types of indicators in different situations; indicator is used to display real time analysis of impacts made by the system).  

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski et al. (US 2015/0019135), hereinafter “Kacyvenski”, as modified by DePietro et al. (US 2014/0163704), hereinafter “DePietro”, and further in view of French (US 2014/0142439). 
Re Claims 22 and 23, Kacyvenski as modified by DePietro discloses the claimed invention substantially as set forth in claim 1. 
Kacyvenski discloses that indication of the individual’s performance may be quantified based on a computed imparted energy and/or a HIC, and data indicative of a physiological condition of the individual such as but not limited to a blood pressure, a heart rate, and electrical measurement of the individual’s tissue, or a measurement of a device proximate to the individual’s body (para. [0132]). The head-injury-criterion (HIC) provides a measure of the likelihood that an impact results in a head injury via maximum integral value of acceleration between two time points (para. [0083], [0084]). 
Kacyvenski is silent regarding the impairment indicator indicates prohibited substance abuse or vestibular confusion. 
However, French discloses a method (para. [0023], a cognitive function evaluation method and system) comprising: 
a test subject (person) to engage in movement, such as whole-body movement, for example sports-specific movement, while tracking movement of the person. This data can be compared with baseline data from an earlier test (or with data gathered from other subjects); para. [0036] discloses that heart rate is also measured; para. [0041],  [0054], The continuous measurement of the subject's movement speed and heart rate allows objective documenting work capacity; para. [0023] discloses that specific movements that challenge visual/vestibular performance, such as turning movements or changes in elevation (such as upward and downward movements of the head) may be used to provide a better determination of cognitive function. Certain movements, such as reaction time tests for movements in various directions, may be used to help differentiate between performance reductions due to impair neurological function, and performance reductions for other reasons, such as orthopedic injuries, for example knee or ankle injuries – this disclosure reads on “a training activity comprising a series of prescribed movements performed by the worker”; para. [0036] also discloses that the movement prompted of the user may be task-specific movement, for example sports-specific movement, with the user prompted to make a variety of types of motions in a variety of directions); 
electronically storing at least one numerical descriptor derived from the first movement signal and at least one numerical descriptor derived from the first biological signal as reference data for the worker (para. [0023] discloses using movement data as baseline data; para. [0036], Baseline and current results may be provided for comparison and evaluation; para. [0041], The continuous measurement of the subject's movement speed and heart rate allows objective documenting work capacity, which can be compared to the subject's baseline (healthy) test results; para. [0042]; para. [0054], For example, assume an athlete's baseline test measured a maximum velocity of 6.2 ft/sec, maximum heart rate of 185 bpm, and average reaction time of 0.7 sec.); 
a test subject (person) to engage in movement, such as whole-body movement, for example sports-specific movement, while tracking movement of the person; para. [0036] discloses that heart rate is also measured; para. [0041], [0054], The continuous measurement of the subject's movement speed and heart rate allows objective documenting work capacity.); 
comparing at least one numerical descriptor derived from the second movement signal and at least one numerical descriptor derived from the second biological signal to the reference data to identify an impairment indicator, wherein the impairment indicator indicates vestibular confusion (para. [0023], a test subject (person) to engage in movement, such as whole-body movement, for example sports-specific movement, while tracking movement of the person. Data can be gathered from the tracking of the person's movement. This data can be compared with baseline data from an earlier test (or with data gathered from other subjects), to make a determination of cognitive function of the test subject; para. [0036], Baseline and current results may be provided for comparison and evaluation; para. [0041], The continuous measurement of the subject's movement speed and heart rate allows objective documenting work capacity, which can be compared to the subject's baseline (healthy) test results. Normative data can also used for comparison. A diminished capacity for work in a test after an event serves as a significant sign of neurological injury; para. [0042], if movement speed during the assessment differs materially from the subject's baseline or from normative data, the clinician (test administrator) can then drill down by review of the subject's history (injuries, etc.), and examine pronounced vector differences in movement capabilities, to determine whether there might be an orthopedic reason for the slow-down. This would be evident through the comparison of vector differentials. However, changes in reaction time, heart rate and/or movement speed may also be used in assessing concussion or other neurological injury, either in conjunction with vector differentials, or as an alternative to vector differentials; para. [0054], The measurement of heart rate and movement speed may be used as indicators of the athlete's capacity for work. For example, assume an athlete's baseline test measured a maximum velocity of 6.2 ft/sec, 10 in evaluation involves holistic approach to concussion assessment; para. [0044] discloses that asymmetrical movement patterns may be the result of lack of proprioception in the injured limb and discloses that testing for symmetry of movement deficits could be performed for both baseline and post concussion return-to-play; para. [0045], The system 10 described herein creates/replicates the physical demands of sport competition to measure “global athletic performance”. In contrast to the assessment of isolated capacities, simulation acts to challenge the athlete's visual, cognitive, neuromuscular, and vestibular systems by eliciting 360 degree movement responses that act to elevate the athlete's metabolic rate to game levels while measuring reaction times to spontaneous cues, heart rate and multi-vector movement velocity; para. [0047], [0023] – concussion, lack of proprioception, and injury to vestibular system reads on “vestibular confusion”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kacyvenski as modified by DePietro, by configuring the impairment indicator to indicate prohibited substance abuse or vestibular confusion, as taught by French, for the purpose of evaluating cognitive function of athletes, determining neurological damages and effects on vestibular system, and determining whether the athletes may return to play ([0054], [0038], [0039], [0044]). 

Claims 11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski et al. (US 2015/0019135), hereinafter “Kacyvenski”, in view of Lee et al. (US 2008/0177197), hereinafter “Lee”, and DePietro et al. (US 2014/0163704), hereinafter “DePietro”.
Re Claim 11, Kacyvenski discloses a device comprising: 
a processing unit disposed in a housing comprising a processor, a movement sensor and a biological sensor (Para. [0081] and [0101] of Kacyvenski further discloses that the processor executable instruction includes the claimed method steps. Para. [0099], [0100] also discloses that the processor is 
wherein during a first time window, the movement sensor measures a first movement signal related to movement of the worker and the biological sensor measures a first biological signal of the worker (para. [0011], the preset performance threshold value is determined using data indicative of a prior performance of the individual; [0012], [0082], the preset performance threshold value is determined using at least one measurement from a second sensor component that substantially conforms to a surface of a second portion of the individual; para. [0139], a performance threshold can be set based on a preset amount of imparted energy and/or level of HIC; para. [0020], [0040], [0132], the indication of the individual's performance may be quantified based on a computed imparted energy and/or a HIC, and data indicative of a physiological condition of the individual, such as but not limited to a blood pressure, a heart rate, an electrical measurement of the individual's tissue, or a measurement of a device proximate to the individual's body (including an accelerometer, a gyro, a pressure sensor, or other contact sensor); para. [0226], [0260] discloses types of biological sensors including an EEG; para. [0225] discloses different sensors such as EEG can be used with set of microcontrollers, communications and/or memory modules),  
wherein the processor stores at least one numerical descriptor derived from the first movement signal and at least one numerical descriptor derived from the first biological signal as reference data for the worker (para. [0101], memory of the storage device can be used to store the measured data indicative of motion and/or physiological data according to the principles described in the reference; para. [0113], the device stores the indication of the performance of the individual; para. [0011], [0139], the preset performance threshold value is determined using data indicative of a prior performance of 
wherein, during a second time window, the movement sensor measures a second movement signal related to movement of the worker during the second time window and the biological sensor measures a second biological signal of the worker (fig. 3, step 301, para. [0109] a processing unit receives data indicative of at least one measurement of a sensor component of a conformal sensor device coupled to a portion of the individual. The at least one measurement can be acceleration data and/or force data, para. [0040], [0105], monitoring performance via measurement of acceleration data and physiological data); and 
wherein the processor compares at least one numerical descriptor derived from the second movement signal and at least one numerical descriptor derived from the second biological signal to the reference data as a factor to identify an impairment indicator (fig. 3, para. [0111], block 302, the processing unit quantifies a parameter indicative of at least one of an imparted energy and a head-injury-criterion, based on the at least one measurement, para. [0083] discloses how the head-injury-criterion is measured, Para. [0112], in block 303, the processing unit compares the parameter to a preset performance threshold value to provide an indication of the performance of the individual; para. [0094] discloses measuring rehabilitation, physical therapy, athletic training, athlete monitoring, performance improvement; para. [0104] discloses that the processor 107 can categorize the quantitative measure of the performance of the individual relative to at least one predetermined threshold. For example, the device may indicate that a football or baseball player is to be benched or a worker may not report back to work if the analyzed data does not meet a performance threshold value; para. [0141], HIC index is monitored to measure likelihood of head injury for a construction workers, athletes, and etc.; para. [0157] discloses that performance monitoring can be used to determine the correct time that a pitcher should be removed from the game and replaced, preventing or reducing the 
Kacyvenski discloses that the preset performance threshold value is determined using data indicative of a prior performance of the individual (para. [0011]) but does not explicitly mention that the first time window occurs during a training activity comprising a series of prescribed movements performed by the worker. 
However, Kacyvenski further discloses that standard reference measurements can be taken while conformal sensor system is mounted on a portion of a subject, where each condition can be repeated to generate reproducibility data (para. [0244]). Kacyvenski discloses that subjects can be measured for a period of time while performing a sequence of activities/movement, e.g., sit down, walk, hand movements, athletic activity, physical therapy movements, or any other movement described below (para. [0246]), which reads on “a training activity comprising a series of prescribed movements performed by the worker”. The reference measurements can be analyzed to provide information indicative of the desired performance of the individual, including the physical condition of the subject, the efficacy of a treatment or therapy being performed on the subject, the subject’s readiness for physical activity or exertion, or proper physical condition for a sport or other exercise (para. [0247]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kacyvenski, by configuring the first time window to occur during a training activity comprising a series of prescribed movements performed by the worker, as taught by disclosure in different part of Kacyvenski, for the purpose of obtaining standard reference measurements where each condition can be repeated to generate reproducibility data (para. [0244]). 
protective equipment (para. [0119]). Kacyvenski also discloses various locations the sensor systems can be placed in fig. 17A, which includes head location (para. [0231], [0007], a head, para. [0226], [0260] discloses types of biological sensors including an EEG). Kacyvenski also discloses that the system can be used to monitor the performance of an individual during athletic activities, construction work, and military activity (para. [0131], [0204]). 
Kacyvenski is silent regarding the movement sensor and the biological sensor housed in a housing comprising a component of personal protection equipment (PPE) worn by the worker for an occupation, wherein the PPE comprises a vest, a harness, or a hard hat. 
However, Lee discloses a method and apparatus for quantitatively evaluating mental states based on brain wave signal processing system (title), which can be applied to various areas of brain-machine interface including military and aerospace (abstract). Lee teaches that the apparatus and method can be implemented and integrated into a combat helmet with a brain wave monitoring system wherein the dry sensors can monitor brain wave of soldiers and send warning signals to the soldiers if the soldiers loses consciousness or falls asleep during a task (para. [0022]). Lee also discloses that the apparatus and method can be incorporated into safety gear for an employee since many accidents happen in the factory when workers lose mental concentration on the task. The safety gear, which has the forms of headband, baseball cap or hard hat with the dry sensors and EEG system, can stop a machine if the worker's mental concentration level goes down to the designated level to prevent accidents and protect the employee (para. [0023]). 

Lee is silent regarding the movement sensor being housed in the housing comprising a component of personal protection equipment (PPE) worn by the worker for an occupation, wherein the PPE comprises a vest, a harness, or a hard hat.
However, DePietro discloses system, apparel, and method for identifying performance of workout routines (title). DePietro discloses that motion and/or position sensors may be provided by position, acceleration or gyroscopic sensors (para. [0041]). DePietro discloses that medical sensors are also used such as EMG and heart rate sensors (para. [0041]). DePietro teaches that the sensors are built into, attached to, disposed on, or placed within apparel. Examples of apparel including gloves, shirts, caps, helmets, pads (such as football pads) (para. [0042], claim 20, said set of sensors are disposed on exercise apparel selected from helmets, protective pads – “helmet” reads on hard hat). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kacyvenski as modified by Lee, by adding the movement sensor to the housing comprising personal protection equipment (PPE) worn by the worker for an occupation, wherein the PPE comprises, a high-visibility vest, a harness, or a hard hat, as taught by DePietro, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Kacyvenski’s sporting apparel or protective equipment and DePietro’s helmet perform the same general and predictable function, the predictable function being performing as sports wearable 
Additionally, the above modification would have been obvious to try. More specifically, DePietro’s helmet is one of predictable and ascertainable group of similar features, which are: handwear, footwear, clothing, headwear, neckwear, shoes, socks, compression wear, gym shorts, gloves, sections of gloves, thumb straps, finger straps, shirts, sleeves, straps, eyeglasses, earphones, earbuds, headsets, hearing aids, earpieces for one ear or both, hats, caps, helmets, pads (such as football pads), bands including armbands, wristbands, headbands, belts, and the like. The group addresses the design need and/or other recognized problem of having a movement sensor built into, attached to, disposed on, or placed within any of these items in order to measure the user’s movement signal with a reasonable level of success. Therefore, it would have been obvious to try to modify Kacyvenski as modified by Lee to include DePietro’s helmet to include the movement sensor, since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  
Re Claim 13, Kacyvenski discloses that the device further includes a location module, and wherein the processor is configured to estimate a location of the worker using at least both of a signal from the movement sensor and data from the location module (para. [0130], [0213], [0249]).  
Re Claim 14, Kacyvenski discloses that the processor uses the location of the worker as a second factor to identify an impairment indicator (para. [0249], location using GPS, [0130], gyroscope used to determine location, [0213], selective location on a body part, [0250], analysis of the data can be used in 
Re Claim 15, Kacyvenski discloses that the impairment indicator is indicative of at least one of mental impairment, visual impairment and physical impairment (para. [0094] discloses measuring rehabilitation, physical therapy, athletic training, athlete monitoring, performance improvement; para. [0104] discloses that the processor 107 can categorize the quantitative measure of the performance of the individual relative to at least one predetermined threshold. For example, the device may indicate that a football or baseball player is to be benched or a worker may not report back to work if the analyzed data does not meet a performance threshold value; para. [0141], HIC index is monitored to measure likelihood of head injury for a construction workers, athletes, and etc.; para. [0157] discloses that performance monitoring can be used to determine the correct time that a pitcher should be removed from the game and replaced, preventing or reducing the risk of injury; para. [0168] discloses the system can be used for an individual having a lack of symmetry naturally or an injury (e.g., an athlete having a strained right calf), para. [0178] discloses that sometimes an individual does not notice an injury with the injury during athletic activity or other occupation. Example systems, methods, and apparatus according to the principles described herein provide a platform to independently assess motion and behavior; para. [0250]).  Response Under 37 CFR § 1.116Page 5 of 8Application No.: 15/511,421Filing Date:March 15, 2017First Named Inventor: Jennifer F. Schumacher  
Re Claim 16, Kacyvenski discloses that the movement sensor is at least one of: an accelerometer, a gyroscope, a piezoelectric vibration sensor, a geographical positioning sensor and a magnetic switch (para. [0132], [0133]).  
Re Claim 17, Kacyvenski discloses that the device comprises more than one movement sensor (para. [0130]).
Re Claim 18, Kacyvenski discloses that the movement of the worker during the first time window is walking (para. [0250], table I, [0246], subjects can be measured for a period of time while performing a sequence of activities/movement such as walk).  
Re Claim 19, Kacyvenski discloses that when the impairment indicator is detected, at least one of a local alarm and a remote alarm is triggered (para. [0163], para. [0003], [0014], [0015], [0087], [0106], [0107], [0149], discloses different types of indicators in different situations; indicator is used to display real time analysis of impacts made by the system).  
Re Claim 20, Kacyvenski discloses that the biological sensor is at least one of an electrocardiography, electroencephalography, electromyography, galvanic skin response, pulse oximeter, pressure transducer, photo resister, and thermistor sensors (para. [0233], EEG, EKG, EMG, para. [0240], EMG, ECG).  
Re Claim 21, Kacyvenski discloses that the biological signal is at least one of heart rate, respiratory rate, body temperature, skin conductance, sweat rate, neural activity and muscle activity (para. [0132], [0133]).    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, March 24, 2022Examiner, Art Unit 3792     

/JONATHAN T KUO/Primary Examiner, Art Unit 3792